Citation Nr: 0610428	
Decision Date: 04/11/06    Archive Date: 04/26/06	

DOCKET NO.  04-30 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1976 to April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
VARO in Waco, Texas, that denied entitlement to the benefit 
sought.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has fulfilled its duty to assist 
him in developing such evidence.

2.  The record contains no credible supporting evidence of an 
inservice stressor.

3.  The veteran does not have PTSD attributable to his active 
service.

4.  A chronic acquired psychiatric disability other than PTSD 
was not present in service, or manifested within one year of 
the veteran's discharge from service, and any currently 
manifested psychiatric disability, other than PTSD, is not 
etiologically related to the veteran's period of active 
service.


CONCLUSION OF LAW

A chronic acquired psychiatric disability, to include PTSD, 
was not incurred in or aggravated by active service, and the 
incurrence or aggravation of a psychosis during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist.

Th Veterans Claim Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

By communication dated in May 2003 (before the initial rating 
decision in July 2003), the veteran was advised of the 
information necessary to substantiate his claim for service 
connection, as to the existence of disability, and the 
connection between his service and the disability.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006).  He was also informed of his and 
VA's respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was also told to send any medical reports 
that he had.  He was further told that it was his 
responsibility to support the claim with appropriate 
evidence.  The record shows that he has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  

The notification letter did not include notice that a 
disability rating and an effective date for the award of 
benefits would be assigned if service connection was awarded, 
as required by Dingess.  However, with respect to the service 
connection claim here, since service connection is being 
denied, no disability rating or effective date will be 
assigned, so there is no possibility of any prejudice to the 
veteran in failing to provide this notice.  Thus, any failure 
to provide this notice is harmless error.

The veteran's service medical records, as well as private 
medical records, have been associated with the claims folder.  
In view of the foregoing, the Board is satisfied that VA has 
met its duties to notify and assist the veteran, and finds 
that adjudication of the appeal at this time poses no risk of 
prejudice to the veteran.  He has been informed of what is 
required of him and what is required of VA in connection with 
his claim.  The Board notes that all that the VCAA 
essentially requires is that the duty to notify is satisfied 
and that the claimant is given the opportunity to submit 
information and evidence in support of a claim.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).

Pertinent Legal Criteria.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the extensive 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (The 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The veteran himself is competent to give evidence about what 
he experienced; for example, he is competent to report that 
he had certain injuries during service or that he experienced 
certain symptoms.  See, for example, Layno v. Brown, 6 Vet. 
App. 465 (1994).  As a layman, however, he is not competent 
to diagnose any medical disorder or render an opinion to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

Service connection may be established for chronic disability 
resulting disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as a psychosis, if the 
disability was manifested to a compensable degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed inservice 
disease and the current disability.  Gutierrez v. Principi, 
19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. 
App. 247, 253 (1999)).  

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.

With regard to PTSD, service connection requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Even assuming that the record includes a diagnosis of PTSD, 
in order for the veteran to be entitled to service 
connection, the claimed stressor or stressors must also be 
confirmed, and there must be competent evidence linking the 
stressors to service.

With regard to the validity of an alleged stressor, the 
evidence necessary to establish the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  
38 U.S.C.A. § 1154(b).  When an appellant is found to have 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the incurrence of 
the claimed inservice stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304.

If the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
incurrence of the claimed stressor, and his testimony must be 
corroborated by credible supporting evidence.  Service 
department records must support, and not contradict, the 
veteran's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).




Discussion.

In this case, there is no evidence of record the veteran 
engaged in combat with the enemy and it is not otherwise 
contended.  The veteran has complained of having been singled 
out while in basic training and then self-medicating himself 
with illicit drugs to deal with the depression caused by the 
stress he sustained during boot camp.

However, the service medical records that are available do 
not corroborate this.  Personnel records show the veteran had 
a number of unauthorized absences during service and was 
charged with various offenses warranting nonjudicial 
punishment.  These include wrongful possession of marijuana 
and signing a false official record.

At the time of discharge examination in mid-March 1977, no 
complaints or abnormalities with regard to the veteran's 
psychiatric status were recorded.

At the time of three outpatient visits in April 1977, 
reference was made to general malaise.  At the time of the 
first visit in early April 1977, the veteran complained of 
being overly tired for the past two weeks.  The assessment 
was post flu syndrome.  There was no reference at the time of 
any of the three visits to the veteran's psychiatric status.

The veteran has contended and in an August 2004 statement 
from his father it was contended that the veteran was 
hospitalized at the VA Medical Center in San Antonio in the 
fall of 1977.  He had reportedly attempted suicide by 
overdosing on drugs.  However, a May 2003 communication from 
the VA Medical Center in San Antonio indicated there was no 
record of the veteran having been hospitalized there in 
September 1977 for a suicide attempt.  VA made a second 
attempt to obtain records in May 2004, but was informed that 
no one with the veteran's Social Security number had been 
located at that facility.

The post service medical evidence that is of record dates 
from the late 1980's, a time many years following service 
discharge.  The records reflect varying diagnoses, including 
dysthymia, depression, and variously diagnosed personality 
disorder, and varying diagnoses pertaining to poly drug 
abuse.

The evidence is lacking for a diagnosis of PTSD.  Absent 
competent evidence of a diagnosis of PTSD, service connection 
for that disorder must be denied.  As noted above, while the 
veteran is competent to report symptoms, as a lay person he 
is not competent to advance a theory of medical causation or 
to offer a diagnosis.  38 C.F.R. § 3.159; see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  With there being no 
current diagnosis of PTSD anywhere in the medical evidence of 
record, the claim for service connection for PTSD must be 
denied.

With regard to a chronic acquired psychiatric disorder other 
than PTSD, the record contains no competent medical opinion 
that any currently diagnosed psychiatric disorder is related 
to a disease or injury during service, or otherwise had its 
onset during service.  There is no medical evidence of record 
associating the veteran's year of active service with any 
currently diagnosed psychiatric disorder.  The Board notes 
with regard to a personality disorder that such disorders are 
not diseases or injuries within the meaning of applicable 
legislation providing for compensation benefits.  38 C.F.R. 
§ 3.303(c) (2005).

The only evidence of a nexus between service and any current 
psychiatric disorder is limited to statements from the 
veteran and his father.  These statements do not constitute 
competent evidence because those individuals are not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  Absent competent evidence of 
causal nexus between the veteran's claimed psychiatric 
disability, to include PTSD, and his active service, he is 
not entitled to service connection for a chronic acquired 
psychiatric disorder, to include PTSD.  There is simply no 
competent medical opinion of record which otherwise relates 
any current psychiatric disorder to the veteran's period of 
active service.  The preponderance of 





the evidence is against the claim, and the benefit of the 
doubt doctrine is therefore not applicable.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic acquired psychiatric 
disability, to include PTSD, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


